OPINION
BUSSEY, Judge:
Appellant, Columbus Clark Bingham, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Texas County, Case No. CRF-70-13, for the offense of Aiding a Prisoner to Escape, After Former Conviction of a Felony. His punishment was fixed at ten (10) years imprisonment and, from said judgment and sentence, an appeal has been perfected to this Court.
Because of the proposition asserted, we do not deem it necessary to recite a detailed statement of facts. The evidence on behalf of the State adduced that the defendant, while confined in the Texas County Jail in the capacity of a trusty, did unlock a jail cell and allow two persons confined therein awaiting trial on Second Degree Burglary Charges to escape. The defendant admitted opening the cell door but testified that he did so because the two persons had threatened to kill his brother if he did not cooperate.
Defendant asserts several propositions of error, only one of which is supported by the citation of authority and argument. Defendant argues that the record does not show that he was represented by counsel or had waived same at the time of his former convictions. We need only observe that the defendant is correct in that two of the judgments and sentences do not reflect that the defendant was represented by counsel. The judgment and sentence in Case No. 1630, wherein the defendant entered his plea of guilty to the offense of Larceny of an Automobile in the Superior Court of Okmulgee County, does reflect on its face that the defendant was represented by counsel. Inasmuch as the defendant received the minimum term of ten (10) years, it is readily apparent that he was not prejudiced by the introduction of the two void judgments and sentences. The judgment and sentence is, accordingly, affirmed.